Tubneb, J.
When this case was before this court at the March term, 1901, it was held that the evidence failed to disclose any facts in support of the ,.plaintiffs’ contention that they were entitled to invoke the doctrine of “conventional subrogation,” as against the claim of prior lien asserted by the *495defendants; and for that reason a new trial was ordered. See 113 Ga. 532, 537. When the new trial was had, the plaintiffs showed by uncontradicted evidence that there was, in point of fact, an express agreement which entitled them to the equitable relief for which they prayed. This being the only question involved, and the evidence demanding a finding in their favor, the trial judge properly directed a verdict against the defendants.
Argued January 22,
Decided February 13, 1904.
Ejectment. Before Judge Spence. Decatur superior court. May 13,1903.
B. B. Bower and Bower & Bower, for plaintiffs in error..
A. L. Townsend,'Contra.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent.